Cook, J.,
delivered the opinion of the court.
Mrs. Heflin sued the town of Union'for damages resulting from a fall upon an alleged negligently constructed sidewalk of the town. The evidence shows that the sidewalk in question was in the process of construction, and unfinished, at the time of the accident, hut that part of the walk where the accident occurred was probably completed, and the public using the same.
Plaintiff testified that she was going from her home to the business part of the town; that a plank composing a part of the walk was “busted,” and she caught her toe in between the plank, causing her to fall at full length on the walk. Prom her testimony it appears that the sidewalk, at the point where she fell, had been built about a week or a week and a half. Just how and to what extent the plank was “busted,” and whether the defect was obvious, or not discoverable by one walking along in the ordinary way, does not appear. It appears that on the day next preceding the day of the accident the mayor and marshal of the town discovered two planks in the walk had been broken; but it also appears that new and sound planks were then substituted for the broken planks. The evidence, we think conclusively and indisputably demonstrated that the sidewalk was reasonably safe, and that the “busted” plank, which caused plaintiff to fall, was broken some time between Sunday afternoon and Monday forenoon; the last being the date of the accident.
•We fully appreciate the rule of law that confers upon the trial jury the determination of all conflicts in the evidence, but in this case there is no conflict in the evidence. No witness testified that the sidewalk was negligently constructed, or that it was in such state of disorder as to lead any reasonable person to anticipate that this accident would probably occur. No presumption of negligence follows the happening of the accident, and the jury were left to conjecture as to what the alleged defect *672in the walk really was. The undisputed facts are that the plaintiff was walking along the sidewalk, in the daytime ; that she caught her toe between two planks, one of which was “busted;” that she was thrown to the ground and suffered hurts; that the mayor and marshal of the town went over the sidewalk the day before the accident, and remedied such defects as were discovered at the time; that there were no such patent defects of construction or material as could reasonably put the town authorities upon notice that the sidewalk would probably endanger the safety of pedestrians.
Besides all this, there is no evidence to show that plaintiff was using due care, except she was walking along in the ordinary way; that she did not know of, or discover, the defect; that she was familiar with the conditions before the accident, and had not observed any defects in the walk which required care — all of which, in our opinion, establishes the undisputed nonnegligence of the defendant.
Reversed, and judgment here for defendant.

Reversed.